 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALEYSHA FORD, on behalf herself and              ) Case No.: 1:19-cv-00203 AWI JLT
     others similarly situated,                       )
12                                                    ) ORDER TO THE PARTIES TO FILE STATUS
                    Plaintiffs,                       ) REPORTS
13          v.                                        )
                                                      )
14   ACCOUNT CONTROL TECHNOLOGY.                      )
     INC., et al.,                                    )
15                                                    )
                    Defendants.                       )
16                                                    )

17          Ten months ago, the Court stayed this action in favor of individual arbitration. (Doc. 18) Since

18   that time, the Court has received no information about the status of the case. Thus, the Court

19   ORDERS:

20          1.      Within 60 days and every 120 days thereafter and no later than 30 days after the

21   completion of the arbitration, the parties SHALL file a joint report detailing the status of the arbitration.

22   They SHALL report also on whether the stay in this case should be lifted.

23
24   IT IS SO ORDERED.

25      Dated:     March 3, 2020                                /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
